Exhibit 10.7

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is made and entered into as of
June 19, 2018 by and among (i) HK XU DING CO, LIMITED, a private limited company
duly organized under the laws of Hong Kong (the “Purchaser”), (ii) CCCR
International Investment Ltd., a business company incorporated in the British
Virgin Islands with limited liability (the “Company”) and (iii) China Commercial
Credit, Inc Delaware (the “Seller”). The Purchaser, the Company and the Seller
are sometimes referred to herein individually as a “Party” and, collectively, as
the “Parties”.

 

RECITALS:

 

WHEREAS, the Seller owns 100% of the issued and outstanding shares of the
Company;

 

WHEREAS, the Company, via its 100% owned subsidiary CCC International Investment
Ltd. (“CCC HK”), a company incorporated under the laws of the Hong Kong S.A.R.
of the PRC, which is the sole shareholder of Wujiang Luxiang Information
Technology Consulting Co. Ltd. (“WFOE”), a limited liability company formed
under the laws of the PRC. WFOE, via a series of contractual arrangements,
controls Wujiang Luxiang Rural Microcredit Co., Ltd. (“Wujiang Luxiang”), a PRC
company engaged in the business of providing direct loans and loan guarantees to
small-to-medium sized businesses, farmers and individuals in the city of
Wujiang, Jiangsu Province, China. CCC HK is the sole shareholder of Pride
Financial Leasing (Suzhou) Co. Ltd (“PFL”), a PRC company engaged in the
financial leasing business in Wujiang, Jiangsu Province, China. WFOE, via
another set of contractual arrangements, controls Beijing Youjiao Technology
Limited (“Beijing Youjiao”), a company engaged in the luxury car rental
business.

 

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, all of the Purchased Shares (as hereinafter
defined) in exchange for $500,000 (the “Purchase Price”), subject to the terms
and conditions set forth herein (the “Transaction”); and

  

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:

 

ARTICLE I
THE SHARE PURCHASE

 

1.1        Purchase and Sale of Shares. At the Closing (as hereinafter defined)
and subject to and upon the terms and conditions of this Agreement, the Seller
shall sell, transfer, convey, assign and deliver to the Purchaser, and the
Purchaser shall purchase, acquire and accept from the Seller, all of the issued
and outstanding shares (being 10 ordinary shares, US$1.00 par value per share)
of the Company (collectively, the “Purchased Shares”), free and clear of all
Liens (other than potential restrictions on resale under applicable securities
Laws).

  

1.2        Consideration. At the Closing and subject to and upon the terms and
conditions of this Agreement, the Shareholder shall deliver to the Seller the
Purchase Price.

 

1.3        Company Shareholder Consent. Seller, as the sole shareholder of the
Company, hereby approves, authorizes and consents to the Company’s execution and
delivery of this Agreement and the Ancillary Documents, the performance by the
Company of its obligations hereunder and thereunder and the consummation by the
Company of the transactions contemplated hereby and thereby. Seller acknowledges
and agrees that the consent set forth herein is intended and shall constitute
such consent of the Seller as may be required (and shall, if applicable, operate
as a written shareholder resolution of the Company) pursuant to the Company
Charter, any other agreement in respect of the Company to which the Seller is a
party and all applicable Laws.

 

ARTICLE II
CLOSING

 

2.1        Closing. Subject to the satisfaction or waiver of the conditions set
forth in Article III, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices ofHunter Taubman
Fischer & Li LLC, 1450 Broadway, New York, NY 10018, on the third (3rd) Business
Day after all the closing conditions to this Agreement have been satisfied or
waived at 10:00 a.m. local time, or at such other date, time or place as the
Purchaser and the Company may agree (the date and time at which the Closing is
actually held being the “Closing Date”).

 



 1 

 

 

ARTICLE III
CLOSING CONDITIONS

 

3.1        Conditions to Each Party’s Obligations. The obligations of each Party
to consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Seller and the
Purchaser of the following conditions:

 

(a)       Requisite Regulatory Approvals. All Consents required to be obtained
from or made with any Governmental Authority in order to consummate the
transactions contemplated by this Agreement shall have been obtained or made.

 

(b)       No Law. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) or Order that is then in effect and which has the effect of making
the transactions or agreements contemplated by this Agreement illegal or which
otherwise prevents or prohibits consummation of the transactions contemplated by
this Agreement.

 

(c)       No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

 

 

3.2        Conditions to Obligations of the Company and the Seller. In addition
to the conditions specified in Section 3.1, the obligations of the Company and
the Seller to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or written waiver (by the Company and the Seller) of
the following condition:

 

(a)       Payment of Purchase Price. At the Closing, Purchaser shall deliver to
Seller the Purchase Price by wire transfer or by check to the Seller in RMB, HK
dollars or USD to a bank account designed by Seller.

 

(b)       Fairness Opinion. Seller’s board of directors (the “Seller’s Board”)
shall have received a fairness opinion from Benchmark Company, LLC (or such
other financial advisor as approved by Board).

 

3.3        Conditions to Obligations of the Purchaser. In addition to the
conditions specified in Section 3.1, the obligations of the Purchaser to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver (by the Purchaser) of the following conditions:

 

(a)       Share Certificates and Transfer Instruments. The Purchaser shall have
received from Seller certificate representing the Purchased Shares (or duly
executed affidavits of lost stock certificates in form and substance reasonably
acceptable to the Purchaser), together with executed instruments of transfer in
respect of the Purchased Shares in favor of the Purchaser (or its nominee) and
in form reasonably acceptable for transfer on the books of the Company.

 

3.4        Frustration of Conditions. Notwithstanding anything contained herein
to the contrary, no Party may rely on the failure of any condition set forth in
this Article III to be satisfied if such failure was caused by such the failure
of such Party or its Affiliates to comply with or perform any of its covenants
or obligations set forth in this Agreement.

 



 2 

 

 

ARTICLE IV

PURCHASER REPRESENTATIONS AND WARRANTIES

 

 Purchaser hereby jointly and severally represent and warrant to the Seller as
follows:

 

4.1        Due Organization and Good Standing. The Purchaser is a business
company duly incorporated, validly existing and in good standing under the Laws
of British Virgin Islands.

 

4.2        Authorization; Binding Agreement. The Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (a) have been duly and validly authorized and
(b) no other corporate proceedings, other than as set forth elsewhere in the
Agreement, are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been, and shall be when delivered, duly and validly executed and delivered
by the Purchaser, assuming the due authorization, execution and delivery of this
Agreement by the other parties hereto, and constitutes, or when delivered shall
constitute, the valid and binding obligation of the Purchaser, enforceable
against the Purchaserin accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting the enforcement of creditors’ rights generally or by any applicable
statute of limitation or by any valid defense of set-off or counterclaim, and
the fact that equitable remedies or relief (including the remedy of specific
performance) are subject to the discretion of the court from which such relief
may be sought (collectively, the “Enforceability Exceptions”).

 

4.3        Governmental Approvals. No Consent of or with any Governmental
Authority, on the part of the Purchaser is required to be obtained or made in
connection with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby, other than (a) such
filings as may be required in any jurisdiction in which such Party is qualified
or authorized to do business as a foreign corporation in order to maintain such
qualification or authorization, (b) such filings as contemplated by this
Agreement, (c) any filings required with NASDAQ with respect to the transactions
contemplated by this Agreement, or (d) applicable requirements, if any, of the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and/ or any state “blue
sky” securities laws, and the rules and regulations thereunder.

 

4.4        Non-Contravention. The execution and delivery by the Purchaser of
this Agreement and the consummation of the transactions contemplated hereby, and
compliance with any of the provisions hereof, will not (a) conflict with or
violate any provision of the Organizational Documents of such Party (if any),
(b) conflict with or violate any Law, Order or Consent applicable to such Party
or any of its properties or assets, or (c) (i) violate, conflict with or result
in a breach of, (ii) constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by such Party under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any lien
upon any of the properties or assets of such Party under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any material contract of such Party.

 

ARTICLE V

COMPANY REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants to the Purchaser as follows:

 

5.1        Due Organization and Good Standing. The Company is a business company
duly incorporated, validly existing and in good standing under the Laws of
British Virgin Islands.

 

5.2        Authorization; Binding Agreement. The Company has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (a) have been duly and validly authorized and
(b) no other corporate proceedings, other than as set forth elsewhere in the
Agreement, are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been, and shall be when delivered, duly and validly executed and delivered
by the Company, assuming the due authorization, execution and delivery of this
Agreement by the other parties hereto, and constitutes, or when delivered shall
constitute, the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except to the extent that
enforceability thereof may be limited by the Enforceability Exceptions.

 



 3 

 

 

5.3        Governmental Approvals. No Consent of or with any Governmental
Authority, on the part of the Company is required to be obtained or made in
connection with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby and thereby, other than (a)
such filings as may be required in any jurisdiction in which the Company is
qualified or authorized to do business as a foreign corporation in order to
maintain such qualification or authorization, (b) such filings as contemplated
by this Agreement, (c) any filings required with NASDAQ with respect to the
transactions contemplated by this Agreement, or (d) applicable requirements, if
any, of the Securities Act, the Exchange Act and/ or any state “blue sky”
securities laws, and the rules and regulations thereunder.

 

5.4        Non-Contravention. The execution and delivery by the Company of this
Agreement and the consummation of the transactions contemplated hereby, and
compliance with any of the provisions hereof, will not (a) conflict with or
violate any provision of the Organizational Documents of the Company (if any),
(b) conflict with or violate any Law, Order or Consent applicable to the Company
or any of its properties or assets, or (c) (i) violate, conflict with or result
in a breach of, (ii) constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by the Company under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any lien
upon any of the properties or assets of the Company under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any material contract of the Company.

 

ARTICLE VI
TERMINATION AND EXPENSES

 

6.1        Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a)       by mutual written consent of the Purchaser and the Seller; or

 

 

(b)       by written notice by either the Purchaser or the Seller if a
Governmental Authority of competent jurisdiction shall have issued an Order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such Order or
other action has become final and non-appealable; provided, however, that the
right to terminate this Agreement pursuant to this Section 6.1(b) shall not be
available to a Party if the failure by such Party or its Affiliates to comply
with any provision of this Agreement has been a substantial cause of, or
substantially resulted in, such action by such Governmental Authority.

 

6.2        Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 6.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section
6.1 under which such termination is made. In the event of the valid termination
of this Agreement pursuant to Section 6.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, and nothing herein shall relieve any Party from Liability for any willful
breach of any representation, warranty, covenant or obligation under this
Agreement or any Fraud Claim against such Party, in either case, prior to
termination of this Agreement. Without limiting the foregoing, and except as
provided in this Article VI, the Parties’ sole right prior to the Closing with
respect to any breach of any representation, warranty, covenant or other
agreement contained in this Agreement by another Party or with respect to the
transactions contemplated by this Agreement shall be the right, if applicable,
to terminate this Agreement pursuant to Section 6.1.

 



 4 

 

 

6.3        Fees and Expenses. All Expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such expenses. As used in this Agreement, “Expenses” shall include all
out-of-pocket expenses (including all fees and expenses of counsel, accountants,
investment bankers, financial advisors, financing sources, experts and
consultants to a Party hereto or any of its Affiliates) incurred by a Party or
on its behalf in connection with or related to the authorization, preparation,
negotiation, execution or performance of this Agreement or any Ancillary
Document related hereto and all other matters related to the consummation of
this Agreement.

 

ARTICLE VII
RELEASES

 

7.1        Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, the Purchaser, on behalf of itself
and its Affiliates, respectively (the “Releasing Persons”), will release and
discharge the Seller from and against any and all Actions, obligations,
agreements, debts and Liabilities whatsoever, whether known or unknown, both at
law and in equity, which such Releasing Person now has, has ever had or may
hereafter have against the Seller arising on or prior to the Closing Date or on
account of or arising out of any matter occurring on or prior to the Closing
Date, including any rights to indemnification or reimbursement from Seller,
whether pursuant to its Organizational Documents, Contract or otherwise, and
whether or not relating to claims pending on, or asserted after, the Closing
Date. From and after the Closing, each Releasing Person hereby irrevocably
covenants to refrain from, directly or indirectly, asserting any Action, or
commencing or causing to be commenced, any Action of any kind against the Seller
or its Affiliates, based upon any matter purported to be released hereby.
Notwithstanding anything herein to the contrary, the releases and restrictions
set forth herein shall not apply to any claims a Releasing Person may have
against any party pursuant to the terms and conditions of this Agreement or any
Ancillary Document.

 

ARTICLE VIII
SURVIVAL AND INDEMNIFICATION

 

8.1        Survival. All representations and warranties of the Purchaser
contained in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the second (2nd)
anniversary of the Closing Date; provided, however, that the representations and
warranties contained in Sections 4.1 (Due Organization and Good Standing), 4.2
(Authorization; Binding Agreement) and 4.6 (Ownership), shall survive
indefinitely. Additionally, Fraud Claims against the Purchaser or Shareholder
shall survive indefinitely. If written notice of a claim for breach of any
representation or warranty has been given before the applicable date when such
representation or warranty no longer survives in accordance with this Section
8.1, then the relevant representations and warranties shall survive as to such
claim, until the claim has been finally resolved. All covenants, obligations and
agreements of the Purchaser contained in this Agreement (including all schedules
and exhibits hereto and all certificates, documents, instruments and
undertakings furnished pursuant to this Agreement), including any
indemnification obligations, shall survive the Closing and continue until fully
performed in accordance with their terms. For the avoidance of doubt, a claim
for indemnification under any subsection of Section 8.2 other than clauses (i)
or (ii) thereof may be made at any time.

 

8.2        Indemnification by the Purchaser. Subject to the terms and conditions
of this Article VIII, from and after the Closing, the Purchaser and their
respective successors and assigns (with respect to any claim made under this
Section 8.2, the “Indemnifying Parties”) will jointly and severally indemnify,
defend and hold harmless the Seller and its Affiliates and their respective
officers, directors, managers, employees, successors and permitted assigns (with
respect to any claim made under this Section 8.2, the “Indemnified Parties”)
from and against any and all losses, Actions, Orders, Liabilities, damages
(including consequential damages), diminution in value, Taxes, interest,
penalties, Liens, amounts paid in settlement, costs and expenses (including
reasonable expenses of investigation and court costs and reasonable attorneys’
fees and expenses), (any of the foregoing, a “Loss”) paid, suffered or incurred
by, or imposed upon, any Indemnified Party to the extent arising in whole or in
part out of or resulting directly or indirectly from (whether or not involving a
Third Party Claim): (i) the breach of any representation or warranty made by the
Purchaser or Shareholder set forth in this Agreement or in any certificate
delivered by the Purchaser or Shareholder pursuant to this Agreement; (ii) the
breach of any covenant or agreement on the part of Purchaser or Shareholder set
forth in this Agreement or in any certificate delivered by Purchaser or
Shareholder pursuant to this Agreement; (iii) any Action by Person(s) who were
holders of equity securities of the Seller, including options, warrants,
convertible debt or other convertible securities or other rights to acquire
equity securities of the Seller, prior to the Closing arising out of the sale,
purchase, termination, cancellation, expiration, redemption or conversion of any
such securities; or (iv) any Fraud Claims.

 



 5 

 

 

8.3        Limitations and General Indemnification Provisions.

 

(a)       Solely for purposes of determining the amount of Losses under
this Article VIII (and, for the avoidance of doubt, not for purposes of
determining whether there has been a breach giving rise to the indemnification
claim), all of the representations, warranties and covenants set forth in this
Agreement (including the disclosure schedules hereto) or any Ancillary Document
that are qualified by materiality or words of similar import or effect will be
deemed to have been made without any such qualification.

 

(b)       No investigation or knowledge by an Indemnified Party its
Representatives of a breach of a representation, warranty, covenant or agreement
of an Indemnifying Party shall affect the representations, warranties, covenants
and agreements of the Indemnifying Party or the recourse available to the
Indemnified Parties under any provision of this Agreement, including
this Article VIII, with respect thereto.

 

(c)       The amount of any Losses suffered or incurred by any Indemnified Party
shall be reduced by the amount of any insurance proceeds paid to the Indemnified
Party or any Affiliate thereof as a reimbursement with respect to such Losses
(and no right of subrogation shall accrue to any insurer hereunder, except to
the extent that such waiver of subrogation would prejudice any applicable
insurance coverage), net of the costs of collection and the increases in
insurance premiums resulting from such Loss or insurance payment.

 

8.4        Indemnification Procedures.

 

(a)       In order to make a claim for indemnification hereunder, the Seller
must provide written notice (a “Claim Notice”) of such claim to the Indemnifying
Parties, which Claim Notice shall include (i) a reasonable description of the
facts and circumstances which relate to the subject matter of such
indemnification claim to the extent then known and (ii) the amount of Losses
suffered by the Indemnified Party in connection with the claim to the extent
known or reasonably estimable (provided, that the Seller may thereafter in good
faith adjust the amount of Losses with respect to the claim by providing a
revised Claim Notice to Indemnifying Parties).

 

(c)       In the case of any claim for indemnification under this Article
VIII arising from a claim of a third party (including any Governmental
Authority) (a “Third Party Claim”), the Seller must give a Claim Notice with
respect to such Third Party Claim to the Indemnifying Parties promptly (but in
no event later than thirty (30) days) after the Indemnified Party’s receipt of
notice of such Third Party Claim; provided, that the failure to give such notice
will not relieve the Indemnifying Party of its indemnification obligations
except to the extent that the defense of such Third Party Claim is materially
and irrevocably prejudiced by the failure to give such notice. The Indemnifying
Parties will have the right to defend and to direct the defense against any such
Third Party Claim, at its expense and with counsel selected by Indemnifying
Parties, unless (i) the Indemnifying Parties fails to acknowledge fully to the
Seller the obligations of the Indemnifying Parties to such Indemnified Party
within twenty (20) days after receiving notice of such Third Party Claim or
contests, in whole or in part, its indemnification obligations therefor or (ii)
at any time while such Third Party Claim is pending, (A) there is a conflict of
interest between the Indemnifying Parties and the Seller in the conduct of such
defense, (B) the applicable third party alleges a Fraud Claim or (C) such claim
is criminal in nature, could reasonably be expected to lead to criminal
proceedings, or seeks an injunction or other equitable relief against the
Indemnified Parties. If the Indemnifying Parties elects, and is entitled, to
compromise or defend such Third Party Claim, it will within twenty (20) days (or
sooner, if the nature of the Third Party Claim so requires) notify the Seller of
its intent to do so, and Indemnifying Parties and the Indemnified Party will, at
the request and expense of Indemnifying Parties, cooperate in the defense of
such Third Party Claim. If Indemnifying Parties elects not to, or at any time is
not entitled under this Section 8.4 to, compromise or defend such Third Party
Claim, fails to notify the Seller of its election as herein provided or refuses
to acknowledge or contests its obligation to indemnify under this Agreement, the
Seller may pay, compromise or defend such Third Party Claim. Notwithstanding
anything to the contrary contained herein, the Indemnifying Parties will have no
indemnification obligations with respect to any such Third Party Claim which is
settled by the Indemnified Party or the Seller without the prior written consent
of Indemnifying Parties (which consent will not be unreasonably withheld,
delayed or conditioned); provided, however, that notwithstanding the foregoing,
the Indemnified Party will not be required to refrain from paying any Third
Party Claim which has matured by a final, non-appealable Order, nor will it be
required to refrain from paying any Third Party Claim where the delay in paying
such claim would result in the foreclosure of a Lien upon any of the property or
assets then held by the Indemnified Party or where any delay in payment would
cause the Indemnified Party material economic loss. The Indemnifying Parties’s
right to direct the defense will include the right to compromise or enter into
an agreement settling any Third Party Claim; provided, that no such compromise
or settlement will obligate the Indemnified Party to agree to any settlement
that requires the taking or restriction of any action (including the payment of
money and competition restrictions) by the Indemnified Party other than the
execution of a release for such Third Party Claim and/or agreeing to be subject
to customary confidentiality obligations in connection therewith, except with
the prior written consent of the Seller (such consent to be withheld,
conditioned or delayed only for a good faith reason). Notwithstanding the
Indemnifying Parties’s right to compromise or settle in accordance with the
immediately preceding sentence, Indemnifying Parties may not settle or
compromise any Third Party Claim over the objection of the Seller; provided,
however, that consent by the Seller to settlement or compromise will not be
unreasonably withheld, delayed or conditioned. The Seller will have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Parties’ right to direct the defense.

 



 6 

 

 

(d)       With respect to any direct indemnification claim that is not a Third
Party Claim, the Indemnifying Parties will have a period of thirty (30) days
after receipt of the Claim Notice to respond thereto. If Indemnifying Parties
does not respond within such thirty (30) days, Indemnifying Parties on behalf of
Indemnifying Parties will be deemed to have accepted responsibility for the
Losses set forth in such Claim Notice subject to the limitations on
indemnification set forth in this Article VIII and will have no further right to
contest the validity of such Claim Notice. If Indemnifying Parties responds
within such thirty (30) days after the receipt of the Claim Notice and rejects
such claim in whole or in part, the Seller will be free to pursue such remedies
as may be available under this Agreement, any Ancillary Documents or applicable
Law.

 

8.5           Exclusive Remedy. From and after the Closing, except with respect
to Fraud Claims related to the negotiation or execution of this Agreement or
claims seeking injunctions or specific strict performance, indemnification
pursuant to this Article VIII shall be the sole and exclusive remedy for the
Parties with respect to matters arising under this Agreement of any kind or
nature, including for any misrepresentation or breach of any warranty, covenant,
or other provision contained in this Agreement or in any certificate or
instrument delivered pursuant to this Agreement or otherwise relating to the
subject matter of this Agreement, including the negotiation and discussion
thereof.

  

ARTICLE IX
MISCELLANEOUS

 

9.1        Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 



  If to the Sellers:

China Commercial Credit, Inc.

Address: 415-2351 Zhen Building,

Yong An Street,Taishitun Town,

Miyun District, Beijing

Attn: Yi Long  

 



 7 

 

 

  With a copy to:

Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, New York 10018

Fax: 212-202-6380

Attn.: Joan Wu, Esq.

        If to the Purchaser:

HK XU DING CO, LIMITED

Address: UNIT 5,27/F., RICHMOND COMM. BLDG.,

109 ARGYLE STREET, MONGKOK,KOWLOON,HK

Attn: Junfeng Liu



 

9.2        Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties hereto and
their respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser and the Seller, and any assignment without such consent shall be
null and void; provided that no such assignment shall relieve the assigning
Party of its obligations hereunder.

 

9.3        Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any Person that is not a Party hereto or thereto or
a successor or permitted assign of such a Party.

  

9.4        Arbitration. Any and all disputes, controversies and claims (other
than applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 9.4) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 9.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) Business Days of the
notice of such Dispute being received by such other parties subject to such
Dispute; the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules (the “AAA Procedures”) of the
American Arbitration Association (the “AAA”). Any party involved in such Dispute
may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

 



 8 

 

 

9.5        Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof. Subject to Section
9.4, all Actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any state or federal court located in New York, New
York (or in any court in which appeal from such courts may be taken) (the
“Specified Courts”). Subject to Section 9.4, each Party hereto hereby
(a) submits to the exclusive jurisdiction of any Specified Court for the purpose
of any Action arising out of or relating to this Agreement brought by any Party
hereto and (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section .1. Nothing
in this Section 9.5 shall affect the right of any Party to serve legal process
in any other manner permitted by Law.

 

 

9.6        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.6.

 

9.7        Specific Performance. Each Party acknowledges that the rights of each
Party to consummate the transactions contemplated hereby are unique, recognizes
and affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 

9.8        Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 



 9 

 

 

9.9        Amendment. This Agreement may be amended, supplemented or modified
only by execution of a written instrument signed by the Purchaser and the
Seller.

 

9.10      Waiver. The Purchaser on behalf of itself and its Affiliates, the
Company on behalf of itself and its Affiliates, and the Seller on behalf of
itself, may in its sole discretion (i) extend the time for the performance of
any obligation or other act of any other non-Affiliated Party hereto, (ii) waive
any inaccuracy in the representations and warranties by such other
non-Affiliated Party contained herein or in any document delivered pursuant
hereto and (iii) waive compliance by such other non-Affiliated Party with any
covenant or condition contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the Party or
Parties to be bound thereby. Notwithstanding the foregoing, no failure or delay
by a Party in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

 

9.11      Entire Agreement. This Agreement and the documents or instruments
referred to herein, including any exhibits, annexes and schedules attached
hereto, which exhibits, annexes and schedules are incorporated herein by
reference, embody the entire agreement and understanding of the Parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein or the documents or instruments
referred to herein, which collectively supersede all prior agreements and the
understandings among the Parties with respect to the subject matter contained
herein.

 

9.12      Interpretation. The table of contents and the Article and Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the Parties and shall not in any way affect the
meaning or interpretation of this Agreement. In this Agreement, unless the
context otherwise requires: (a) any pronoun used in this Agreement shall include
the corresponding masculine, feminine or neuter forms, and words in the
singular, including any defined terms, include the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (d) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (e) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (f) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (g) the term “or” means “and/or”; (h) any reference to the
term “ordinary course” or “ordinary course of business” shall be deemed in each
case to be followed by the words “consistent with past practice”; (i) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; (j) except as otherwise indicated, all references in this
Agreement to the words “Section,” “Article”, “Schedule”, “Exhibit” and “Annex”
are intended to refer to Sections, Articles, Schedules, Exhibits and Annexes to
this Agreement; and (k) the term “Dollars” or “$” means United States dollars.
Any reference in this Agreement to a Person’s directors shall including any
member of such Person’s governing body and any reference in this Agreement to a
Person’s officers shall including any Person filling a substantially similar
position for such Person. Any reference in this Agreement or any Ancillary
Document to a Person’s shareholders shall include any applicable owners of the
equity interests of such Person, in whatever form, including with respect to the
Purchaser its shareholders under the BVI Act or its Organizational Documents.
The Parties have participated jointly in the negotiation and drafting of this
Agreement. Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement. To the extent that any Contract, document, certificate or
instrument is represented and warranted to by the Company to be given,
delivered, provided or made available by the Company, in order for such
Contract, document, certificate or instrument to have been deemed to have been
given, delivered, provided and made available to the Purchaser or its
Representatives, such Contract, document, certificate or instrument shall have
been posted to the electronic data site maintained on behalf of the Company for
the benefit of the Purchaser and its Representatives and the Purchaser and its
Representatives have been given access to the electronic folders containing such
information. 

 



 10 

 

 

9.13      Counterparts. This Agreement may be executed and delivered (including
by facsimile or other electronic transmission) in one or more counterparts, and
by the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

ARTICLE X
DEFINITIONS

 

10.1      Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the other agreements, certificates and
instruments to be executed or delivered by any of the parties hereto in
connection with or pursuant to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

 

“BVI Act” means the British Virgin Islands Business Companies Act, 2004, as
amended.

 

“Company Charter” means the memorandum and articles of association of the
Company, as amended and effective under the BVI Act.

 

“Company Ordinary Shares” means the ordinary shares, par value $1.00 per share,
of the Company.

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses, franchises,
leases and other instruments or obligations of any kind, written or oral
(including any amendments and other modifications thereto).

 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast ten percent (10%) or more of the votes for
election of directors or equivalent governing authority of the Controlled Person
or (ii) entitled to be allocated or receive ten percent (10%) or more of the
profits, losses, or distributions of the Controlled Person; (b) an officer,
director, general partner, partner (other than a limited partner), manager, or
member (other than a member having no management authority that is not a 10%
Owner) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

 



 11 

 

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all liabilities, indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 

“NASDAQ” means the NASDAQ Capital Market.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Organizational Documents” means, with respect to the Purchaser, the Purchaser
Charter, and with respect to any other Party, its Certificate of Incorporation
and Bylaws or similar organizational documents, in each case, as amended.

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Purchaser Charter” means the articles of association of the Purchaser, as
amended and effective under the BVI Act.

  

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

 12 

 

   



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.



 

The Purchaser:

 

HK XU DING CO, LIMITED   a Hong Kong company       By: /s/ Junfeng Liu     Name:
Junfeng Liu     Title: Director         The Seller:       China Commercial
Credit, Inc Delaware   a Delaware company       By: /s/ Long Yi     Name: Long
Yi     Title: CFO         The  Company :       CCCR International Investment
Ltd.   a British Virgin Islands company       By: /s/ Long Yi     Name: Long Yi
    Title: Director  

 

 

13



 

 